Citation Nr: 0816982	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-03 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the veteran, in his December 2004 
substantive appeal, indicated that he wished to appeal all of 
the issues listed in the October 2004 Statement of the Case 
(SOC).  In addition to the issues of entitlement to service 
connection for a left shoulder condition and a right shoulder 
condition, the October 2004 SOC included the issues of 
whether new and material evidence to reopen a claim for 
service connection for a left foot condition has been 
submitted, entitlement to service connection for a left ankle 
condition, whether new and material evidence has been 
submitted to reopen a claim for service connection for a left 
knee condition, whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
right foot condition has been submitted, whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a right ankle condition has been 
submitted, and entitlement to service connection for a right 
knee condition.  Service connection for a left foot 
condition, left ankle condition, left knee condition, right 
foot condition, right ankle condition, and right knee 
condition, was granted in a rating decision issued by the RO 
in December 2007.  As such, those issues are no longer in 
appellate status.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of any left 
shoulder or right shoulder condition.

2.  Neither a left shoulder condition nor a right shoulder 
condition was incurred in service.


CONCLUSIONS OF LAW

1.  A left shoulder condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A right shoulder condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection of Left and Right Shoulder Conditions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for left shoulder and 
right shoulder conditions.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for a right shoulder 
condition.  The veteran's service medical records reveal a 
single complaint of left shoulder pain in 1993 of one week's 
duration.  No trauma was reported.  The veteran was diagnosed 
with a left trapezious arm spasm.  The veteran's upper 
extremities were noted as normal upon examination at 
induction into active service in May 1974.  The veteran's 
upper extremities were noted as normal upon examination at 
retirement from service in March 1994.

The veteran has continuously received his medical care from 
VA since discharge from active duty.  In VA treatment 
records, the veteran was reported to have complained of pain 
in multiple joints on a number of occasions, including in 
December 1996, July 2001, and March 2003.  In a December 1996 
VA treatment record the veteran complained of right shoulder 
pain which was associated with a trapezius muscle spasm.  
However, the veteran's VA treatment records do not reveal any 
further complaint, diagnosis, or treatment of any left 
shoulder or right shoulder condition.  In July 2001, he 
reported bilateral shoulder pain.  A January 2003 VA 
examination noted that his extremities were normal.

Records of private treatment, dated in March to November 
2003, indicate that the veteran has been treated for knee, 
ankle, foot, and elbow disorders.  In a private treatment 
record dated in March 2003 the veteran was noted to have full 
range of motion in his shoulders and was noted to have 
spurring of both elbows.  However, the examination was 
otherwise "totally normal in the upper extremities."

While the veteran has complained of bilateral shoulder pain 
and has had a single reported muscle spasm in his right 
shoulder, the United States Court of Appeals for Veterans 
Claims (Court) has held that there must be a diagnosis of an 
underlying disability to establish a claim for service 
connection and that pain alone is not a disability.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in 
part and remanded on other grounds sub nom., Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  In 
this case, the veteran has not been diagnosed with any left 
or right shoulder disability.  Accordingly, service 
connection for left and right shoulder conditions is not 
warranted.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on November 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  While the letter did not explicitly ask 
that the veteran provide any evidence in his possession that 
pertains to the claims, as per § 3.159(b)(1), he was advised 
of the types of evidence that could substantiate his claims 
and to ensure that VA receive any evidence that would support 
the claim.  Logically, this would include any evidence in his 
possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no competent evidence of a current 
left or right shoulder disability.  There is no evidence 
establishing an event, injury or disease occurring in service 
affecting the right shoulder and no indication that the 
veteran's current complaint of right shoulder pain may be 
associated with military service.  There is no evidence that 
suggests the veteran's single post service complaint of left 
shoulder pain may be associated with the veteran's single in 
service complaint of left shoulder pain.  Accordingly, the 
Board finds that there is no duty to obtain a VA medical 
examination regarding the veteran's claims of left shoulder 
and right shoulder conditions.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated from May 1995 to September 2007.  The veteran 
submitted private treatment records from DeKalb Foot and 
Ankle Specialists dated in November 2004, Dr. J.S.W. dated in 
March 2003, and Dr. A.J.G. dated in April 2003.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a left shoulder 
condition is denied.

Entitlement to service connection for a right shoulder 
condition is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


